 Case 1:18-cr-00083-TSE Document 324 Filed 03/20/19 Page 1 of 5 PageID# 7170



                    IN THE UNITED STATES DISTRICT COURT FOR THE
                            EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION

 UNITED STATES OF AMERICA

               v.

 PAUL J. MANAFORT, JR.,                            Crim. No. 1:18-cr-83 (TSE)


                              Defendant.



       GOVERNMENT’S MOTION FOR CORRECTED RESTITUTION ORDER

       The United States of America, by and through Special Counsel Robert S. Mueller, III,

respectfully files this motion for a corrected restitution order pursuant to Rules 35(a) and 36 of

the Federal Rules of Criminal Procedure. In support of its motion, the government submits the

following:

       Full restitution to victims is required by the Mandatory Victims Restitution Act. 18 U.S.C.

' 3663A(a)(1); see, e.g., United States v. Roper, 462 F.3d 336, 337-38 (4th Cir. 2006) (“This

language [18 U.S.C. § 3663A(a)(1)] clearly states that a restitution order imposed under the

MVRA is mandatory.”). Moreover, “[i]n each order of restitution, the court shall order restitution

to each victim in the full amount of each victim’s losses as determined by the court and without

consideration of the economic circumstances of the defendant.” 18 U.S.C. § 3664(f)(1)(A); Roper,

462 F.3d at 339 (noting that MVRA removed district court discretion to order restitution for less

than the full amount of the victim’s loss, even when defendant lacked the ability to pay).

       Moreover, Federal Rule of Criminal Procedure 35(a) permits a district court within 14 days

after sentencing to “correct a sentence that resulted from arithmetical, technical, or other clear
    Case 1:18-cr-00083-TSE Document 324 Filed 03/20/19 Page 2 of 5 PageID# 7171



error.” Additionally, Rule 36 provides that “[a]fter giving any notice it considers appropriate,

the court may at any time correct a clerical error in a judgment, order, or other part of the record,

or correct an error in the record arising from oversight or omission.” See, e.g., United States v.

Roibal-Bradley, No. CR 15-3253 JB, 2017 WL 3052523, at *3 (D.N.M. June 20, 2017) (increasing

restitution order pursuant to Rule 36 to correct a clerical error).

         On March 7, 2019, the Court sentenced Paul Manafort, Jr. and directed the government to

submit a restitution order after the hearing. See Doc. No. 320. On March 12, 2019, the

government submitted a proposed restitution order to the Court that identified the total amount of

restitution as $24,815,108.74 with $2,577,724.80 owed to Citizens Bank (Lender B). See Doc.

No. 321. The Court signed the restitution order on March 13, 2019. See Doc. No. 322.

         After the Court signed the restitution order, the government identified an arithmetical or

other clear error in the restitution order concerning the amount of restitution owed to Citizens

Bank (Lender B). The actual amount of restitution owed to Citizens Bank (Lender B) is

$3,260,103.66, which is the outstanding principal balance on the Howard Street property for two

loans correctly reflected in paragraph 64 of the Presentence Report (“PSR”).1 Manafort obtained

two loans simultaneously on the Howard Street property – a residential mortgage and line of

credit with outstanding principal balances of $2,577,724.80 and $682,378.86 respectively

(totaling $3,260,103.66). PSR ¶ 64. The parties used the outstanding principal loan balances on

the Howard Street property to determine the amount of restitution due to Citizens Bank.

However, when calculating the amount of restitution owed to Citizens Bank, both the probation



1
  As stated in the PSR, Citizens Bank timely submitted a letter to the probation officer requesting
restitution that included the line of credit and residential mortgage outstanding principal balances.
See PSR ¶ 68 n.10.
                                                    2
    Case 1:18-cr-00083-TSE Document 324 Filed 03/20/19 Page 3 of 5 PageID# 7172



office and government inadvertently failed to include the $682,378.86 of outstanding principal

balance Manafort owed from the line of credit on the Howard Street property.2 See PSR ¶ 68.

This arithmetical error – due to accidentally omitting the $682,378.86 of outstanding principal

balance on the line of credit – was an oversight and clear error. When the balance on the

Howard Street property line of credit is correctly added, Citizens Bank’s total loss – and the

amount of restitution owed to the Bank – is $3,260,103.66 not $2,577,724.80 as listed in the

original order. Accordingly, the accurate total amount of restitution owed by Manafort is

$25,497,487.60 not $24,815,108.74.

         The government has conferred with defense counsel and they have no objection to the

language or form of the attached proposed corrected restitution order. Nevertheless, Mr.

Manafort continues to decline to sign the corrected restitution order as he did the original

restitution order.

         A redacted corrected restitution order is attached to this motion. The government will

submit the unredacted proposed order directly to the Clerk’s office so it may be transmitted to

chambers.




2
 The $682,378.86 of outstanding principal balance on the line of credit was included in the
PSR’s loss calculation but not restitution calculation. See PSR ¶¶ 64, 68.
                                                  3
Case 1:18-cr-00083-TSE Document 324 Filed 03/20/19 Page 4 of 5 PageID# 7173




                                         Respectfully submitted,

Dated: March 20, 2019                    /s/
                                         Andrew Weissmann
Uzo Asonye                               Greg D. Andres
Assistant United States Attorney         Brandon L. Van Grack
Eastern District of Virginia             Senior Assistant Special Counsels
                                         Special Counsel’s Office
                                         U.S. Department of Justice
                                         950 Pennsylvania Avenue NW
                                         Washington, D.C. 20530
                                         Telephone: (202) 616-0800
                                         Attorneys for United States of America




                                     4
 Case 1:18-cr-00083-TSE Document 324 Filed 03/20/19 Page 5 of 5 PageID# 7174



                                CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of March, 2019, I will cause to be filed electronically

the foregoing with the Clerk of Court using the CM/ECF system, which will then send a

notification of such filing (NEF) to the following:


Thomas E. Zehnle (VA Bar No. 27755)
Law Office of Thomas E. Zehnle
601 New Jersey Avenue, N.W., Suite 620
Washington, D.C. 20001
tezehnle@gmail.com

Jay R. Nanavati (VA Bar No. 44391)
Kostelanetz & Fink LLP
601 New Jersey Avenue, N.W., Suite 620
Washington, D.C. 20001
jnanavati@kflaw.com




                                                      /s/ Uzo Asonye
                                                      Assistant United States Attorney
                                                      U.S. Attorney’s Office
                                                      Eastern District of Virginia
                                                      2100 Jamieson Avenue
                                                      Alexandria, VA 22314
                                                      uzo.asonye@usdoj.gov
                                                      Phone: (703) 299-3700
                                                      Fax: (703) 299-3981
                                                      Attorney for the United States of America




                                                 5
